


Exhibit 10.02


FIDELITY NATIONAL FINANCIAL, INC
2013 EMPLOYEE STOCK PURCHASE PLAN
Fidelity National Financial, Inc., (f/k/a/ Fidelity National Title Group, Inc.),
a Delaware corporation (hereinafter referred to as the “Company”), hereby
establishes an employee stock purchase plan to be known as the “Fidelity
National Financial, Inc. 2013 Employee Stock Purchase Plan” (hereinafter
referred to as the “Plan”). The Plan became effective on October 1, 2013. The
Plan shall remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time pursuant to Section 9.1 hereof.
ARTICLE 1
PURPOSE OF THE PLAN
1.1    PURPOSE. The Company has determined that it is in its best interests to
provide an incentive to attract and retain Employees and to increase Employee
morale by providing a program through which Employees may acquire a proprietary
interest in the Company through the purchase of shares of Company Stock. The
Plan shall permit Employees to purchase shares of Company Stock through payroll
deductions. Participation in the Plan is entirely voluntary and neither the
Company nor any of its Subsidiaries makes any recommendations to their Employees
as to whether they should participate in the Plan. The Plan is not intended to
be an employee benefit plan under the Employee Retirement Income Security Act of
1974, as amended, nor qualify as an “employee stock purchase plan” under Section
423 of the Code.
ARTICLE 2
DEFINITIONS
Capitalized terms used herein without definition shall have the respective
meanings set forth below:
2.1    ACCOUNT. “Account” means the bookkeeping entry maintained by the Company
on behalf of each Participant for the purpose of accounting for all Participant
Contributions credited to the Participant pursuant to the Plan. BASE EARNINGS.
“Base Earnings” means the amount of a Participant’s regular salary before
deductions required by law and deductions authorized by the Participant,
including any elective deferrals with respect to a plan of the Employer
qualified under Sections 125 or 401(a) of the Code and any amounts deferred by
the Participant to a nonqualified deferred compensation plan sponsored by the
Employer. In the case of Participants primarily compensated on a commission
basis, “Base Earnings” may include commission earnings not to exceed $10,000 per
month. “Base Earnings” shall not include: wages paid for overtime, extended
workweek schedules or any other form of extra compensation, payments made by the
Employer based upon salary for Social Security, workers’ compensation,
unemployment compensation, disability payments or any other payment mandated by
state or federal statute, or salary-related contributions made by the Employer
for insurance, annuity or any other employee benefit plan.
2.2    BOARD. “Board” means the Board of Directors of the Company.
2.3    BROKER. “Broker” means the financial institution designated by the
Company to act as Broker for the Plan.
2.4    CODE. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
2.5    COMMITTEE. “Committee” means the Committee described in Article 7.
2.6    COMPANY. “Company” means Fidelity National Financial, Inc. (f/k/a
Fidelity National Title Group, Inc.), a Delaware corporation, and any successor
thereto.
2.7    COMPANY STOCK. “Company Stock” means Class A common stock of the Company,
par value $0.0001 per share.
2.8    EMPLOYEE. “Employee” means each person currently employed by the Employer
(a) any portion of whose income is subject to withholding of income tax or for
whom Social Security retirement contributions are made by the Employer, or (b)
who qualifies as a common-law employee of the Employer. Notwithstanding the
foregoing, persons determined by the Committee not to be Employees and persons
on a leave of absence shall not be treated as “Employees” for purposes of this
Plan.
2.9    EMPLOYER. “Employer” means the Company and any Subsidiary that adopts
this Plan with the approval of the Board.
2.10    PARTICIPANT. “Participant” means an Employee who has satisfied the
eligibility requirements of Section 3.1 and has become a participant in the Plan
in accordance with Section 3.2.
2.11    PAYROLL PERIOD. “Payroll Period” means the pay periods coinciding with
the Employer’s payroll practices, as revised from time to time.




--------------------------------------------------------------------------------




2.12    PLAN YEAR. “Plan Year” means the twelve consecutive month period ending
each December 31.
2.13    SHARE ACCOUNT. “Share Account” means the account maintained by the
Broker on behalf of each Participant for the purpose of accounting for Company
Stock purchased by the Participant pursuant to the Plan.
2.14    SUBSIDIARY. “Subsidiary” means any corporation in which the Company
owns, directly or indirectly, at least fifty percent (50%) of the total combined
voting power of all classes of stock, or any other entity (including, but not
limited to, partnerships and joint ventures) in which the Company owns, directly
or indirectly, at least fifty percent (50%) of the combined equity thereof.
ARTICLE 3
ELIGIBILITY AND PARTICIPATION
3.1    ELIGIBILITY.
(a)All Employees of the Employer shall be eligible to become Participants in the
Plan following the later of:
(i)attaining the age of eighteen (18), and
(ii)the completion of ninety (90) days of employment with the Employer.
(b)Notwithstanding any other provisions herein, each Employee who was employed
by an organization, which was part of a corporate transaction with the Company
immediately prior to commencing employment with the Employer, shall be eligible
to participate in the Plan upon commencing employment with the Employer if (1)
such corporate transaction documents provided for such immediate eligibility or
(2) the Committee so decides.
3.2    PARTICIPATION. An Employee who has satisfied the eligibility requirements
of Section 3.1 may become a Participant in the Plan upon his or her completion
of such enrollment procedures as the Committee may prescribe, which procedures
may include responding to enrollment procedures set forth via an Internet
website or a voice response system authorizing payroll deductions. Payroll
deductions for a Participant shall commence as soon as administratively
practicable following the completion of the enrollment procedures established by
the Committee and shall remain in effect until changed by the Participant in
accordance with Section 4.2 below.
3.3    SPECIAL RULES. In the event that a person is excluded from participation
in the Plan under Section 2.9 above and a court of competent jurisdiction
determines that the person is eligible to participate in the Plan, the person
shall be treated as an Employee only from the date of the court’s determination
and shall not be entitled to retroactive participation in the Plan.
ARTICLE 4
PARTICIPANT CONTRIBUTIONS
4.1    PARTICIPANT ELECTION. Pursuant to the enrollment procedures established
by the Committee in Section 3.2, each Participant shall designate the amount of
payroll deductions (“Participant Contributions”) to be made from his or her
paycheck to purchase Company Stock under the Plan. The amount of Participant
Contributions shall be designated in whole percentages of Base Earnings, of at
least 3% and not to exceed 15% of Base Earnings for any Plan Year. The amount so
designated by the Participant shall be effective as soon as administratively
practicable following completion of the enrollment procedures and shall continue
until terminated or altered in accordance with Section 4.2 below.
4.2    CHANGES IN ELECTION. In accordance with procedures established by the
Committee, a Participant may decrease or increase the rate of his or her
Participant Contributions or elect to discontinue his or her Participant
Contributions, in either case as soon as administratively practicable. No such
election may be made retroactive, and any new election shall remain in effect
until subsequently modified by the Participant pursuant to this Section 4.2.
4.3    PARTICIPANT ACCOUNTS. The Company shall establish and maintain a separate
Account for each Participant. The amount of each Participant’s Participant
Contribution shall be credited to his or her Account. No interest shall accrue
at any time for any amount credited to an Account of a Participant.
ARTICLE 5
PURCHASE OF STOCK
5.1    PURCHASE OF COMPANY STOCK. As soon as practicable following the close of
each Payroll Period (each such case, the “Purchase Date”), the amount credited
to a Participant’s Plan Account shall be transferred by the Employer to the
Broker, and the Plan shall cause the Broker to use such amount to purchase
shares of Company Stock on the open market on the Participant’s behalf. Any
balance remaining after the purchase shall be credited to the Participant’s
Share Account and shall be used to purchase additional shares of Company Stock
as of the next Purchase Date.






--------------------------------------------------------------------------------




5.2    SHARE ACCOUNTS AND DELIVERY OF COMPANY STOCK.
(a)    Company Stock purchased by each Participant under the Plan shall be
posted to the Participant’s Share Account as soon as practicable after, and
credited to such Share Account as of, each Purchase Date. Dividends on shares of
Company Stock held in a Participant’s Share Account shall be credited to such
Participant’s Share Account.
(b)    Certificates representing the number of full shares of Company Stock held
in a Participant’s Share Account will be delivered to such Participant as soon
as administratively practicable after the Participant submits a request for the
delivery of such shares pursuant to procedures established by the Committee. The
time of delivery of shares may be postponed for such period as may be necessary
to comply with the registration requirements under the Securities Act of 1933,
as amended, the listing requirements of any securities exchange on which the
Company Stock may then be listed, or the requirements under other laws or
regulations applicable to the sale of such shares.
5.3    FEES AND COMMISSIONS. The Company shall pay the Broker’s administrative
charges for opening the Share Accounts for the Participants and the brokerage
commissions on purchases made that are attributable to the purchase of Company
Stock with Participant Contributions. Participants shall pay all other expenses
of their Share Account, including but not limited to the Broker’s fees
attributable to the issuance of certificates for any and all shares of Company
Stock held in a Participant’s Share Account. Participants shall also pay the
brokerage commissions and any charges associated with the sale of Company Stock
held in the Participant’s Share Account, pursuant to Section 5.4 below.
5.4    SALE OF COMPANY STOCK. Any Participant may request the Broker to sell any
or all of the shares of Company Stock allocated to his or her Share Account.
Unless directed otherwise by the Participant, the Broker shall mail to the
Participant a check for the proceeds, less any applicable fees and brokerage
commissions and any transfer taxes, registration fees or other normal charges
associated with such a sale, as soon as administratively practicable thereafter.
ARTICLE 6
TERMINATION OF EMPLOYMENT
TERMINATION OF EMPLOYMENT. In the event that a Participant’s employment with the
Employer terminates for any reason, the Participant will cease to be a
Participant in the Plan as of the date of termination. All cash in the
Participant’s Account will be transferred to the Participant’s Share Account.
The Broker will continue to maintain the Participant’s Share Account on behalf
of the Participant; however, the Participant’s Share Account will cease to be
administered under or have any other affiliation with the Plan. As of the date
of termination of employment, the Participant shall pay for any and all expenses
and costs related to his or her Share Account, including but not limited to the
brokerage commissions on purchases of shares of Company stock made on or after
the date of termination and any other fees, commissions, or charges for which
the Participant would otherwise have been responsible for if he or she had
continued to be a Participant in the Plan.
ARTICLE 7
PLAN ADMINISTRATION
7.1    PLAN ADMINISTRATION.
(a)    Authority to control and manage the operation and administration of the
Plan shall be vested in the Board, or a committee (“Committee’) appointed by the
Board. Until such time as the Board appoints a Committee to administer the Plan,
the Board shall serve as the Committee for purposes of the Plan. The Board or
Committee shall have all powers necessary to supervise the administration of the
Plan and control its operations.
(b)    In addition to any powers and authority conferred on the Board or
Committee elsewhere in the Plan or by law, the Board or Committee shall have the
following powers and authority:
(i)To designate agents to carry out responsibilities relating to the Plan;
(ii)To administer, interpret, construe and apply this Plan and to answer all
questions that may arise or that may be raised under this Plan by a Participant,
his or her beneficiary or any other person whatsoever;
(iii)To establish rules and procedures from time to time for the conduct of its
business and for the administration and effectuation of its responsibilities
under the Plan; and
(iv)To perform or cause to be performed such further acts as it may deem to be
necessary, appropriate, or convenient for the operation of the Plan.
(c)    Any action taken in good faith by the Board or Committee in the exercise
of authority conferred upon it by this Plan shall be conclusive and binding upon
a Participant and his or her beneficiaries. All discretionary powers conferred
upon the Board and Committee shall be absolute.
7.2    LIMITATION ON LIABILITY. No Employee of the Employer nor any member of
the Board or Committee shall be subject to any liability with respect to his or
her duties under the Plan unless the person acts fraudulently or in bad faith.




--------------------------------------------------------------------------------




To the extent permitted by law, the Company shall indemnify each member of the
Board or Committee, and any other Employee of the Employer with duties under the
Plan who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed proceeding, whether civil, criminal,
administrative, or investigative, by reason of the person’s conduct in the
performance of his or her duties under the Plan.
ARTICLE 8
COMPANY STOCK
8.1    SHARES OF STOCK. All shares of Company Stock shall be purchased on the
open market.
8.2    VOTING COMPANY STOCK. The Participant will have no interest or voting
right in shares of Company Stock to be purchased under Article 5 of the Plan
until such shares have been purchased.
ARTICLE 9
MISCELLANEOUS MATTERS
9.1    AMENDMENT AND TERMINATION. Since future conditions affecting the Company
cannot be anticipated or foreseen, the Board reserves the right to amend,
modify, or terminate the Plan at any time; provided, however, that no amendment
that requires stockholder approval in order for the Plan to continue to comply
with the New York Stock Exchange listing standards or any rule promulgated by
the United States Securities and Exchange Commission or any securities exchange
on which the securities of the Company are listed shall be effective unless such
amendment shall be approved by the requisite vote of stockholders of the Company
entitled to vote thereon within the time period required under such applicable
listing standard or rule. Upon termination of the Plan, all benefits shall
become payable immediately. Notwithstanding the foregoing, no such amendment or
termination shall affect rights previously granted, nor may an amendment make
any change in any right previously granted which adversely affects the rights of
any Participant without the consent of such Participant.
9.2    TAX WITHOLDING. The Company shall have the right to deduct from all
amounts payable to a Participant (whether under this Plan or otherwise) any
taxes required by law to be withheld in respect of amounts payable under this
Plan.
9.3    BENEFITS NOT ALIENABLE. Benefits under the Plan may not be assigned or
alienated, whether voluntarily or involuntarily, except as expressly permitted
in this Plan. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect.
9.4    NO ENLARGEMENT OF EMPLOYEE RIGHTS. This Plan is strictly a voluntary
undertaking on the part of the Employer and shall not be deemed to constitute a
contract between the Employer and any Employee or to be consideration for, or an
inducement to, or a condition of, the employment of any Employee. Nothing
contained in the Plan shall be deemed to give the right to any Employee to be
retained in the employ of the Employer or to interfere with the right of the
Employer to discharge any Employee at any time.
9.5    GOVERNING LAW. To the extent not preempted by Federal law, the Plan shall
be construed in accordance with and governed by the laws of the State of
Florida, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction.
9.6    NON-BUSINESS DAYS. When any act under the Plan is required to be
performed on a day that falls on a Saturday, Sunday or legal holiday, that act
shall be performed on the next succeeding day which is not a Saturday, Sunday or
legal holiday.
9.7    COMPLIANCE WITH SECURITIES LAWS. Notwithstanding any provision of the
Plan to the contrary, the Committee shall administer the Plan in such a way to
insure that the Plan at all times complies with any applicable requirements of
Federal securities laws.




